DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 06/26/2019.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10, 12-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reese (U.S. 2017/0168567).
Regarding claim 1, Reese teaches: A sensor device (abstract... “An apparatus includes a glove for a human hand, and a sensing network coupled to the glove”) configured to span a first articulable joint and a second articulable joint ([0060]... “FIG. 4 illustrates an application of a multi-region angular displacement sensor, in accordance with some embodiments. For purposes of illustration, and not for limitation, the application of multi-region angular displacement sensor 400 illustrated in FIG. 4 is part of a glove (for a hand) where one or more fingers may contain one or more multi-region angular displacement sensors. It should be appreciated that multi-region angular displacement sensor 400 may be used in multiple applications to sense angular displacement. Any of the multi-region angular displacement sensors described herein may be used as multi-region angular displacement sensor 400. FIG. 4 illustrates a single finger. However, it should be appreciated that one or more multi-region angular displacement sensor 400 (with or without stretching regions) may be applied to some or all the joints of an entire hand”), the sensor device comprising: 
a plurality of electrodes arranged in a stack and connected to a base (see Fig. 10A; [0079]... “multi-region strain sensor 1000A includes multiple overlapping electrodes”), the plurality of electrodes comprising a first electrode arranged at a first joint region of the sensor device that is configured to be positioned at the first articulable joint (Fig. 10A, electrodes e4 in a sense region 901C), a second electrode arranged at a second joint region of the sensor device that is configured to be positioned at the second articulable joint (Fig. 10A, electrodes e3 in a sense region 901B), and a reference electrode (bottom electrode e1 in Fig. 10A).

Regarding claim 2, Reese teaches the invention of claim 1 as discussed above. Reese further teaches: a controller (micro-controller 115 in Fig. 14) configured to receive a first signal from the first electrode (Fig. 10A, electrodes e4 in a sense region 901C), a second signal from the second electrode (Fig. 10A, electrodes e3 in a sense region 901B), and a reference signal from the reference electrode (bottom electrode e1 in Fig. 10A); output a first bend angle of the sensor device for the first joint region based on the first signal and the reference signal (claim 8... “wherein a change of electrical characteristics of the first angular displacement unit, responsive to deformation of the first angular displacement unit by the first joint of the human hand, reflects a first bend in the first sense region”); and output a second bend angle of the sensor device for the second joint region based on the second signal and the reference signal (claim 9... “wherein a change of electrical characteristics of the second angular displacement unit, responsive to deformation of the second angular displacement unit by the second joint of the human hand, reflects a second bend in the second sense region”).

Regarding claim 4, Reese teaches the invention of claim 3 as discussed above. Reese further teaches: wherein the base comprises electrical connectors for connecting the first electrode, the second electrode, and the reference electrode to the controller (Connecting region in Fig. 10B; also see Fig. 14).

Regarding claim 5, Reese teaches the invention of claim 2 as discussed above. Reese further teaches: wherein the controller is further configured to compare the first signal to the second signal and output a determination of a direction in which one or more of the first articulable joint and the second articulable joint is bent ([0029] ... “The first angular displacement unit may stretchable between the first end and the second end and bendable along a length of the first angular displacement unit in any direction in a three-dimensional space. Other sense regions of the multiple sense regions may include an angular displacement unit similar to the first angular displacement unit described above. Each angular displacement unit of the respective sense region may measure angular displacement of the respective sense region independent from other sense region. In one example, the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human body to determine movement. For example, the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human hand to determine the movement of the human hand”). 

Regarding claim 6, Reese teaches the invention of claim 2 as discussed above. Reese further teaches: wherein the controller is configured to determine the first bend angle along a first axis and the second bend angle along a second axis in a different direction than the first axis (([0107] ... “A multi-axis multi-region angular displacement sensor 1600 may refer to a multi-region angular displacement sensor, as described herein, that has one or more sense regions that measures angular displacement about two axes (or about two perpendicular planes about an axis, such as a center axis). For example, referring to FIG. 1A-1B, connecting one or more additional sense elements in strand 112 perpendicular to sense element 114, angular displacement unit 100 may measure angular displacement in two orthogonal planes and any point within the two orthogonal planes”).

Regarding claim 7, Reese teaches the invention of claim 1 as discussed above. Reese further teaches: a plurality of dielectric layers interleaved with the plurality of electrodes ([0032]... “Between the two electrode layers may be a non-conducting dielectric layer”).

see electrodes e4, e3 and e1 in Fig. 10A).

Regarding claim 12, Reese teaches: At a sensor device comprising a plurality of electrodes (abstract... “An apparatus includes a glove for a human hand, and a sensing network coupled to the glove”), a method, comprising: 
receiving a first signal from a first electrode of the plurality of electrodes (see electrode e4 in Fig. 10A), a second signal from a second electrode of the plurality of electrodes (see electrode e4 in Fig. 10A), and a reference signal from a reference electrode of the plurality of electrodes (bottom electrode e1 in Fig. 10A); 
outputting a first bend angle of the sensor device for the first joint region based on the first signal and the reference signal (claim 8... “wherein a change of electrical characteristics of the first angular displacement unit, responsive to deformation of the first angular displacement unit by the first joint of the human hand, reflects a first bend in the first sense region”; [0029]... “the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human body to determine movement. For example, the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human hand to determine the movement of the human hand”); and 
outputting a second bend angle of the sensor device for the second joint region based on the second signal and the reference signal (claim 9... “wherein a change of electrical characteristics of the second angular displacement unit, responsive to deformation of the second angular displacement unit by the second joint of the human hand, reflects a second bend in the second sense region”; [0029]... “the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human body to determine movement. For example, the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human hand to determine the movement of the human hand”)

Regarding claim 13, Reese teaches the invention of claim 12 as discussed above. Reese further teaches: outputting the first bend angle and the second bend angle to a computing device configured to render a virtual hand model with a pose based on the first bend angle and the second bend angle (claim 11 ... “wherein the first angular displacement and the second angular displacement are correlated to movement of a virtual hand in a virtual environment”).

Regarding claim 14, Reese teaches the invention of claim 12 as discussed above. Reese further teaches: outputting the first bend angle and the second bend angle to a computing device configured to render a virtual hand model with a pose based on the first bend angle and the second bend angle ([0029] ... “The first angular displacement unit may stretchable between the first end and the second end and bendable along a length of the first angular displacement unit in any direction in a three-dimensional space. Other sense regions of the multiple sense regions may include an angular displacement unit similar to the first angular displacement unit described above. Each angular displacement unit of the respective sense region may measure angular displacement of the respective sense region independent from other sense region. In one example, the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human body to determine movement. For example, the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human hand to determine the movement of the human hand”)

Regarding claim 16, Reese teaches the invention of claim 12 as discussed above. Reese further teaches: comparing the first signal to the second signal to determine a direction in which one or more of the first articulable joint and the second articulable joint is bent (([0029] ... “The first angular displacement unit may stretchable between the first end and the second end and bendable along a length of the first angular displacement unit in any direction in a three-dimensional space. Other sense regions of the multiple sense regions may include an angular displacement unit similar to the first angular displacement unit described above. Each angular displacement unit of the respective sense region may measure angular displacement of the respective sense region independent from other sense region. In one example, the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human body to determine movement. For example, the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human hand to determine the movement of the human hand”).

([0107] ... “A multi-axis multi-region angular displacement sensor 1600 may refer to a multi-region angular displacement sensor, as described herein, that has one or more sense regions that measures angular displacement about two axes (or about two perpendicular planes about an axis, such as a center axis). For example, referring to FIG. 1A-1B, connecting one or more additional sense elements in strand 112 perpendicular to sense element 114, angular displacement unit 100 may measure angular displacement in two orthogonal planes and any point within the two orthogonal planes”).

Regarding claim 18, Reese teaches: A wearable device configured to be worn by a user (abstract... “An apparatus includes a glove for a human hand, and a sensing network coupled to the glove”), the wearable device comprising: 
a body (glove in Fig. 1A); and 
a sensor device ([0101]... “FIG. 15 illustrates a sensing network, in accordance with some embodiments. Sensing network 1500, (also referred to as “multi-layer elastomeric capacitive sensing network” or “sense network”) is shown to be overlaid on a human hand. Sensing network 1500 may be part of or included in a glove (not shown). It should be appreciated that sensing network 1500 may include one or more of the sensors and/or features described herein, such as multi-region angular displacement sensor (e.g., multi-region angular displacement sensor 200 of FIG. 2) and/or multi-region strain sensor (multi-region strain sensor 900 of FIG. 9)”) comprising 
a plurality of electrodes arranged in a stack and connected to a base (see Fig. 10A; [0079]... “multi-region strain sensor 1000A includes multiple overlapping electrodes”), the plurality of electrodes comprising a first electrode arranged at a first joint region of the sensor device that is configured to be positioned at a first articulable joint of the user (Fig. 10A, electrodes e4 in a sense region 901C), a second electrode arranged at a second joint region of the sensor device that is configured to be positioned at a second articulable joint of the user (Fig. 10A, electrodes e3 in a sense region 901B), and a reference electrode (bottom electrode e1 in Fig. 10A); and 
a controller (micro-controller 115 in Fig. 14) configured to 
receive a first signal from the first electrode (see electrode e4 in Fig. 10A), a second signal from the second electrode (see electrode e4 in Fig. 10A), and a reference signal from the reference electrode (bottom electrode e1 in Fig. 10A); 
output a first bend angle of the sensor device for the first joint region based on the first signal and the reference signal (claim 8... “wherein a change of electrical characteristics of the first angular displacement unit, responsive to deformation of the first angular displacement unit by the first joint of the human hand, reflects a first bend in the first sense region”; [0029] ... “the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human body to determine movement. For example, the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human hand to determine the movement of the human hand”); and 
(claim 9... “wherein a change of electrical characteristics of the second angular displacement unit, responsive to deformation of the second angular displacement unit by the second joint of the human hand, reflects a second bend in the second sense region”; [0029] ... “the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human body to determine movement. For example, the multi-region angular displacement sensor may be used to measure the angular displacement of joints of a human hand to determine the movement of the human hand”).

Regarding claim 19, Reese teaches the invention of claim 18 as discussed above. Reese further teaches: wherein the body comprises a glove (glove in Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese (U.S. 2017/0168567) in view of Fujimoto (U.S. 2010/0249675)

However, Fujimoto teaches: “...in the case where the control unit 4 detects the output of the bending sensors 34, and determines that the user is trying to "bend finger joints", the control unit 4 controls the air valves of the rubber artificial muscle 18 on the back side and the rubber artificial muscle 19 on the palm side so that the pressures of the insides of the respective cylinders are adjusted. With this process, the control unit 4 applies a pressing force in the extending direction by contracting the rubber artificial muscle 19 on the palm side, while it releases the pressing force of the rubber artificial muscle 18 on the back side, so that a force for assisting the user to bend the finger joints can be applied.” ([0107]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to have modified the invention of Reese to incorporate the teaching of Morun to configure the controller to apply respective correction terms for the first bend angle and the second bend angle, each of the respective correction terms correcting at least partially for one or both of an elongation of the sensor device and a pressure applied to a surface of the sensor device. The motivation of combining these analogous arts is to provide a motion assist apparatus which, upon carrying out a motion assist on the user, can assist the motion in a desired direction with a desired force by the user safely ([0013]).

Regarding claim 15, Reese teaches the invention of claim 12 as discussed above. Reese does not explicitly teach: applying respective correction terms for the first bend angle and the second bend angle, each of the respective correction terms at least partially correcting for one or both of an elongation of the sensor device and a pressure applied to a surface of the sensor device.
However, Fujimoto teaches: “...in the case where the control unit 4 detects the output of the bending sensors 34, and determines that the user is trying to "bend finger joints", the control unit 4 controls the air valves of the rubber artificial muscle 18 on the back side and the rubber artificial muscle 19 on the palm side so that the pressures of the insides of the respective cylinders are adjusted. With this process, the control unit 4 applies a pressing force in the extending direction by contracting the rubber artificial muscle 19 on the palm side, while it releases the pressing force of the rubber artificial muscle 18 on the back side, so that a force for assisting the user to bend the finger joints can be applied.” ([0107]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to have modified the invention of Reese to incorporate the teaching of Morun to configure the controller to apply respective correction terms for the first bend angle and the second bend angle, each of the respective correction terms correcting at least partially for one or both of an elongation of the sensor device and a pressure applied to a surface of the sensor device. The motivation of combining these analogous arts is to provide a motion assist apparatus which, upon carrying out a motion assist [0013]).

Regarding claim 20, Reese teaches the invention of claim 12 as discussed above. Reese does not explicitly teach: the controller to apply respective correction terms for the first bend angle and the second bend angle, each of the respective correction terms correcting at least partially for one or both of an elongation of the sensor device and a pressure applied to a surface of the sensor device.
However, Fujimoto teaches: “...in the case where the control unit 4 detects the output of the bending sensors 34, and determines that the user is trying to "bend finger joints", the control unit 4 controls the air valves of the rubber artificial muscle 18 on the back side and the rubber artificial muscle 19 on the palm side so that the pressures of the insides of the respective cylinders are adjusted. With this process, the control unit 4 applies a pressing force in the extending direction by contracting the rubber artificial muscle 19 on the palm side, while it releases the pressing force of the rubber artificial muscle 18 on the back side, so that a force for assisting the user to bend the finger joints can be applied.” ([0107]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to have modified the invention of Reese to incorporate the teaching of Morun to configure the controller to apply respective correction terms for the first bend angle and the second bend angle, each of the respective correction terms correcting at least partially for one or both of an elongation of the sensor device and a pressure applied to a surface of the sensor device. The motivation of combining these [0013]).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese (U.S. 2017/0168567) in view of Morun (U.S. 2015/0141784).
Regarding claim 8, Reese teaches the invention of claim 7 as discussed above. Reese does not explicitly teach: wherein the plurality of dielectric layers comprises a dielectric coating formed on each of the plurality of electrodes.
However, Morun teaches: “Coating the first sensor electrode with a dielectric layer may include coating at least a portion of the second surface of the substrate with the dielectric layer. Coating the first sensor electrode with a dielectric layer may include coating the first sensor electrode with a ceramic material. Coating the first sensor electrode with a dielectric layer may include coating the first sensor electrode with an X7R ceramic material. The capacitive EMG sensor may be a differential capacitive EMG sensor and the method may further include forming a second sensor electrode on the second surface of the substrate, wherein the second sensor electrode comprises an electrically conductive plate; forming at least one electrically conductive pathway that communicatively couples the second sensor electrode and the at least a portion of at least one circuit; and coating the second sensor electrode with the dielectric layer. The method may further include forming a ground electrode on the second surface of the substrate, wherein the ground electrode comprises an electrically conductive plate; and forming at least one electrically conductive pathway that [0013]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention
 to have modified the invention of Reese to incorporate the teaching of Morun to configure the plurality of dielectric layers to comprise a dielectric coating formed on each of the plurality of electrodes. The motivation of combining these analogous arts is to enhance the capacitive coupling between sensor electrodes and the user's body ([0034]).

Regarding claim 9, the combination of Reese and Morun teaches the invention of claim 8 as discussed above. Morun further teaches: wherein the dielectric coating for each electrode comprises a polymer/ceramic composite material ([0013] ... “Coating the first sensor electrode with a dielectric layer may include coating the first sensor electrode with a ceramic material”).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese (U.S. 2017/0168567).
Fig. 10A, electrodes e4 in a sense region 901C), the second electrode (Fig. 10A, electrodes e3 in a sense region 901B), and the reference electrode (bottom electrode e1 in Fig. 10A). Reese does not explicitly teach: wherein the first electrode and the second electrode are positioned on different sides of the reference electrode.
However, Reese also teaches different types of electrode configuration and placement as shown in Fig. 7. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to position the first electrode and the second electrode on different sides of the reference electrode, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, Reese teaches “It should be appreciated that the electrode configuration and placement on a single angular displacement unit or in a multi-region angular displacement sensor may incorporate one or more of the configurations and or placements” ([0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622